Exhibit 10.1


Form of Ensco plc 2012 Long-Term Incentive Plan
Employee
Terms and Conditions Acceptance Agreement
You have been granted the following award of restricted Class A ordinary shares,
nominal value US$0.10 per share (“Restricted Shares”), in Ensco plc (the
“Company”) pursuant to the Ensco plc 2012 Long-Term Incentive Plan (the “Plan”):
Name of Participant:                    [insert name]
Total Number of Shares Granted:            [insert # shares]
Type of Grant:                        Restricted Shares
Date of Grant:                        [insert date]
Vesting Commencement Date:            [insert date]
Vesting Schedule:                    33-1/3% per year for 3 years
The terms of the grant referenced herein are subject to the provisions of the
Plan and the Restricted Share Award Agreement Terms and Conditions. The
Restricted Share Award Agreement Terms and Conditions are provided herewith. The
Plan and Plan prospectus are available to you through the Corporate Compensation
Department in Houston and may be accessed on the Merrill Lynch Benefits OnLine®
website.
The income resulting from the grant is subject to the Plan’s withholding
provisions and the Company’s procedures regarding taxation on equity awards.
You must continue as an employee of the Company or a subsidiary of the Company
in order to become vested in the Shares subject to this grant. The Shares
subject to this grant that have not become vested under the three-year Vesting
Schedule will be forfeited if you cease to be an employee with the Company or a
subsidiary of the Company prior to the third anniversary of the Date of Grant.
You hereby agree that any director or officer of the Company may take such steps
and execute such documents as such director or officer shall consider necessary
or desirable to procure the transfer of the Shares on any forfeiture event to
the trustees of the Ensco plc Employee Benefit Trust (the “Trust”) or an account
held for benefit of the trustees of the Trust. Without limitation, you
irrevocably appoint any director or officer of the Company as your attorney to
procure the transfer of shares to the trustees of the Trust or an account held
for benefit of the trustees of the Trust to facilitate any such forfeiture. The
forfeiture restrictions applicable to the Shares subject to this grant are
subject to automatic waiver and earlier vesting under specified circumstances.
Furthermore, the value of benefits received within one year before or after the
termination of your employment are subject to the “Return of Proceeds”
provisions which apply to these grants in the event you engage in competitive
activity within the one-year period following your termination, as further
described in Section 11 of the Restricted Share Award Agreement Terms and
Conditions.
By signing this Acceptance Agreement, you agree to accept the above grant under
and pursuant to the provisions of the Plan, as well as the Restricted Share
Award Agreement Terms and Conditions. Your signature also serves to acknowledge
receipt of the Ensco plc 2012 Long-Term Incentive Plan Summary and the
Restricted Share Award Agreement Terms and Conditions.




--------------------------------------------------------------------------------




Please return this original signed document to the Corporate Compensation
Department in Houston in the enclosed envelope no later than [insert date].
 
ACCEPTED AND AGREED
 
 
 
_______________________________
 
[Insert name], Participant
 
 
 
_________________[insert year]







--------------------------------------------------------------------------------




ENSCO plc
2012 LONG-TERM INCENTIVE PLAN

THREE-YEAR VESTING PERIOD
RESTRICTED SHARE AWARD AGREEMENT
TERMS AND CONDITIONS
The Board of Directors (the “Board”) of Ensco plc, a public limited company
incorporated under the laws of England and Wales (the “Company”), has adopted
the Ensco plc 2012 Long-Term Incentive Plan (the “Plan”). In furtherance of the
purposes of the Plan and pursuant thereto, a Restricted Share Award has been
granted to the Participant as specifically described in the Terms and Conditions
Acceptance Agreement (the “Acceptance Agreement”) which must be executed by the
Participant by the date specified in the Acceptance Agreement to reflect his or
her acceptance of the following Terms and Conditions:
1.Award of Restricted Shares. The Company hereby grants an award (the “Award”)
to the Participant, subject to the terms, conditions and restrictions set forth
in the Plan and those specified herein, the number of Shares specified in the
Acceptance Agreement (the “Restricted Shares”), which Shares shall be fully paid
up.
The Acceptance Agreement and the terms, conditions and restrictions set forth
herein, including the Appendix attached hereto, shall collectively constitute
the Award Agreement (the “Agreement”) for this Award of Restricted Shares.
2.    Restrictions; Restriction Period; Vesting. The Restricted Shares awarded
hereunder may not be sold, pledged, assigned, hypothecated, transferred or
disposed of in any manner during the Restriction Period, which begins on the
Date of Grant and ends with respect to a portion of the Restricted Shares on the
vesting dates specified in this Section 2, other than by the executor or
administrator of the Participant’s estate in the event of the Participant’s
death. The Restricted Shares awarded hereunder shall not be assignable by
operation of law or subject to execution, attachment or similar process. Any
attempted sale, pledge, assignment, hypothecation, transfer or other disposition
of the Restricted Shares contrary to the provisions of this Agreement or the
Plan and the levy of any execution, attachment or similar process upon the
Restricted Shares shall be null and void and without force or effect. No
transfer of the Restricted Shares by will or by the laws of descent and
distribution shall be effective to bind the Company unless the Company shall
have been furnished written notice thereof and an authenticated copy of the will
and/or such other evidence as the Committee may deem necessary to establish the
validity of the transfer. The transfer to the executor or administrator of the
Participant’s estate shall be binding upon the executors, administrators, heirs
and successors of the Participant.
These restrictions shall be released, and all right, title and interest to the
Restricted Shares shall vest in the Participant, at the rate of thirty-three and
one-third percent (33-1/3%) of the original number of Restricted Shares (subject
to adjustment pursuant to Section 11(a) of the Plan) per year on the successive
anniversaries of the Date of Grant (each, a “Vesting Date”) and shall be fully
vested on the third anniversary of the Date of Grant. The vesting and the waiver
of the restrictions on the Restricted Shares shall be subject to acceleration on
the terms and conditions stated in the Plan and in Section 5 hereof. Restricted
Shares shall become “Vested Shares” upon release of the restrictions on the
Vesting Date with respect to such Shares.




--------------------------------------------------------------------------------




3.    Deposit of Restricted Shares; Release of Shares. Restricted Shares shall
be held (i) in escrow by the designee of the Company until the Vesting Date with
respect to such Shares, or (ii) pursuant to such other arrangement in order to
ensure compliance with the restrictions. Any such designee shall be considered
the Plan “Administrator” with respect to any and all duties, responsibilities
and functions delegated to it by the Company. Subject to prior compliance with
Section 10 below, once Restricted Shares granted hereby become Vested Shares,
the Plan Administrator shall arrange for the transfer of such Vested Shares to
the Participant.
4.    Rights with Respect to Restricted Shares. The Participant shall have the
right to receive all dividends and other distributions paid with respect to the
Restricted Shares and may exercise full voting rights in connection with such
Shares. All rights with respect to, or in connection with, the Restricted Shares
shall be exercisable during the Participant’s lifetime only by the Participant.
5.    Termination of Employment.
(a)    If the Participant ceases to perform Services for the Company and its
Subsidiaries as a result of his or her Retirement on or after his or her Normal
Retirement Age during the Restriction Period, all of the restrictions remaining
on all of the Restricted Shares shall be automatically waived on such
Participant’s actual normal retirement date and all of such Restricted Shares
shall become Vested Shares.
(b)    If the Participant is unable to continue to perform Services for the
Company and its Subsidiaries by reason of his or her death or Permanent and
Total Disability during the Restriction Period, the restrictions remaining on
the Restricted Shares shall be automatically waived on the date of such
Participant’s death or Participant’s termination date due to Permanent and Total
Disability to the extent that such restrictions would have terminated
automatically on the three anniversary dates of the Date of Grant next
succeeding such Participant’s date of death or Participant’s termination date
due to Permanent and Total Disability (to the extent a Vesting Date) and all of
the Restricted Shares with respect to which such restrictions are hereby waived
shall become Vested Shares. If a Participant’s employment is terminated during
the Restriction Period because of his or her death, any earlier payment provided
by the Company in settlement of this Award shall be made to the executor or
administrator of the Participant’s estate. All remaining Restricted Shares that
are still subject to restrictions shall be forfeited automatically and returned
to the Ensco plc Employee Benefit Trust (the “Trust”) or retained by the
Administrator in an account on behalf of the Trust, unless this forfeiture
provision is waived in accordance with the Plan.
(c)    Except as provided in Section 5(d) hereof, if the Participant ceases to
perform Services for the Company and its Subsidiaries for any reason other than
Retirement on or after his or her Normal Retirement Age, Permanent and Total
Disability, or death during the Restriction Period, all remaining Restricted
Shares that are still subject to restrictions on the date his or her Services
cease shall be forfeited automatically and returned to the Trust or retained by
the Administrator in an account on behalf of the Trust, unless, in the event of
an involuntary termination of the Participant’s Services, this forfeiture
provision is waived. In the case of such waiver, all of the restrictions with
respect to such Restricted Shares are hereby waived and the Restricted Shares
shall become Vested Shares. By accepting this Award, the Participant hereby
agrees that, and shall be taken to have authorized that, any director or officer
of the Company may take such steps and execute such documents as such director
or officer shall consider necessary or desirable to procure the transfer of the
Shares to the trustees of the Trust or an account held for benefit of the




--------------------------------------------------------------------------------




trustees of the Trust. Without limitation, the Participant irrevocably appoints
any director or officer of the Company as his or her attorney to procure the
transfer of shares to the trustees of the Trust or an account held for benefit
of the trustees of the Trust.
(d)    Notwithstanding the foregoing and subject to the provisions of this
Section 5(d), in the event of a Change in Control (as defined below) and the
subsequent termination of the Participant’s Services with the Company and its
Subsidiaries by the Company or one of its Subsidiaries without Cause (as defined
below), or the subsequent termination of the Participant’s Services with the
Company and its Subsidiaries by the Participant within thirty (30) days of his
or her discovery of the occurrence of one or more events which constitute Good
Reason (as defined below), in either case within two (2) years following such
Change in Control, all of the restrictions remaining on all of the Restricted
Shares shall be automatically waived on the date his or her Services terminates,
and all of such Shares shall become Vested Shares. In the event of the
occurrence of any event which constitutes Good Reason and in the event the
Participant wishes to resign from his or her employment on the basis of the
occurrence of such event, the Participant shall give notice of his or her
proposed resignation, and the successor corporation shall have a period of
thirty (30) days following its receipt of such notice to remedy the breach or
occurrence giving rise to such proposed resignation. In the event the successor
corporation fails to so remedy said breach or occurrence by expiration of said
thirty (30)-day period, the Participant shall be deemed to have resigned from
his or her employment for Good Reason pursuant to this Section 5(d) and shall be
treated as if his or her employment has been terminated without Cause and he or
she shall be entitled to the treatment of his or her Restricted Shares described
in this Section 5(d).
For purposes of this Section 5(d), a “Change in Control” shall mean the
occurrence of any of the following events: (i) a change in the ownership of the
Company, which occurs on the date that any one person, or more than one person
acting as a group, acquires ownership of Shares that, together with Shares held
by such person or group, constitutes more than 50% of the total voting power of
the Shares, or (ii) a majority of the members of the Board is replaced during
any twelve (12)-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election. The determination of whether a Change in Control has
occurred shall be determined by the Committee consistent with Section 409A of
the Code.
Notwithstanding the foregoing paragraph, a “Change in Control” of the Company
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of related transactions immediately following which the
beneficial owners of the voting Shares immediately before such transaction or
series of transactions continue to have a majority of the direct or indirect
ownership in one or more entities which, singly or together, immediately
following such transaction or series of transactions, either (i) own all or
substantially all of the assets of the Company as constituted immediately prior
to such transaction or series of transactions, or (ii) are the ultimate parent
with direct or indirect ownership of all of the voting Shares after such
transaction or series of transactions.
For further clarification, a “Change in Control” of the Company shall not be
deemed to have occurred by virtue of the consummation of any transaction or
series of related transactions effected for the purpose of changing the place of
incorporation or form of organization of the Company or the ultimate parent
company of the Company and its Subsidiaries.




--------------------------------------------------------------------------------




For purposes of this Agreement, “Cause” is defined as and limited to (i) gross
misconduct or gross neglect by the Participant in the discharge of his or her
duties as an Employee of the Company or any of its Subsidiaries, (ii) the breach
by the Participant of any policy or written agreement with the Company or any of
its Subsidiaries, including, without limitation, the Company’s Code of Business
Conduct Policy and any employment or non-disclosure agreement, (iii) proven
dishonesty in the performance of the Participant’s duties, (iv) the
Participant’s conviction or a plea of guilty or nolo contendere to a felony or
crime of moral turpitude, or (v) the Participant’s alcohol or drug abuse;
provided, however, the Participant shall not be deemed to have been dismissed
for Cause unless and until there shall have been delivered to the Participant a
copy of a resolution duly adopted by the Board or the Committee at a meeting of
the Board or Committee duly called and held for the purpose (after reasonable
notice to the Participant and an opportunity for the Participant, together with
his or her counsel, to be heard before the Board or Committee), finding that in
the good-faith, reasonable opinion of the Board or Committee, the Participant
was guilty of the conduct set forth in this sentence and specifying the
particulars in detail.
For purposes of this Section 5(d), “Good Reason” shall mean (i) without the
Participant’s express written consent, the assignment of the Participant to any
position which is not at least equivalent to the Participant’s duties,
responsibilities and status within the Company and its Subsidiaries immediately
prior to the Change in Control, (ii) a reduction of the Participant’s base
salary or of any bonus compensation formula applicable to him or her immediately
prior to the Change in Control, (iii) a failure to maintain any of the employee
benefits to which the Participant is entitled at a level substantially equal to
or greater than the value to him or her and his or her dependents of those
employee benefits in effect immediately prior to the Change in Control through
the continuation of the same or substantially similar plans, programs or
policies, or the taking of any action that would materially affect the
Participant’s participation in or reduce the Participant’s benefits under any
such plans, programs or policies, or deprive the Participant or his or her
dependents of any material fringe benefits enjoyed by the Participant
immediately prior to the Change in Control, (iv) the failure to permit the
Participant to take substantially the same number of paid vacation days and
leave to which the Participant is entitled immediately prior to the Change in
Control, or (v) requiring the Participant who is based in the office of ENSCO
International Incorporated in Houston, Texas on the date a Change in Control of
the Company occurs to be based anywhere other than within a fifty (50) mile
radius of the office of ENSCO International Incorporated in Houston, Texas,
except for required travel on business to an extent substantially consistent
with the Participant’s business travel obligations immediately prior to the
Change in Control.
6.    Effect of Company Blackout Periods. The Company has established the Ensco
Securities Trading Policy and Procedure (the “Policy”) relative to disclosure
and trading on inside information as described in the Policy. Under the Policy,
directors, officers and managers (as defined in the Policy) of the Company are
prohibited from trading Company securities during certain “blackout periods” as
described in the Policy. In respect to any Participant subject to the Policy, if
the date on which any Restriction Period will lapse and as a result of which
Restricted Shares will become Vested Shares falls within a blackout period
imposed by the Policy, the date described in this sentence shall automatically
be extended by this Section 6 to the second U.S. business day immediately
following the last day of the applicable blackout period. The Committee shall
interpret and apply the extension automatically provided by the preceding
sentence to ensure that in no event shall any Restriction Period lapse during an
imposed blackout period. If, however, the Policy is subsequently amended after
the Date of Grant of this Award, the automatic extension of any date in
accordance with the preceding sentences shall be rescinded or otherwise adjusted




--------------------------------------------------------------------------------




automatically in accordance with the Policy, as amended, and the Committee shall
interpret this Section 6 to ensure its compliance with the Policy, as amended.
7.    Employment Relationship. For purposes of this Agreement, the Participant
shall be considered to be in the employment of the Company or a Subsidiary, as
applicable, as long as the Participant continues performing Services for the
Company or a Subsidiary and the relationship between the Participant and the
Company or a Subsidiary, as applicable, is the legal relationship of employer
and employee within the meaning of Section 3401(c) of the Code or according to
local employment laws in any non-U.S. jurisdiction in which the Participant is
employed, as applicable. Any question as to whether and when there has been a
termination of such continuous Services as an Employee for purposes of this
Agreement, and the cause of such termination for purposes of this Agreement,
shall be determined by the Committee, and its determination shall be final,
conclusive and binding.
8.    Nature of Grant. In accepting this Award, the Participant acknowledges,
understands and agrees that:
(a)    The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan.
(b)    The grant of this Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of Restricted Shares or
benefits in lieu of Restricted Shares, even if Restricted Shares or other awards
have been granted in the past.
(c)    All decisions with respect to future grants of Restricted Shares or other
awards, if any, will be at the sole discretion of the Company.
(d)    This Award and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
service contract with the Company or any of its Subsidiaries and shall not
interfere with the ability of the Company or any of its Subsidiaries, as
applicable, to terminate the Participant’s employment or service relationship
(if any).
(e)    The Participant is voluntarily participating in the Plan.
(f)    This Award and the Shares subject to this Award are not intended to
replace any pension rights or compensation.
(g)    This Award and the Shares subject to this Award, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments.
(h)    The future value of the Shares subject to this Award is unknown,
indeterminable and cannot be predicted with certainty.
(i)    No claim or entitlement to compensation or damages shall arise from
forfeiture of this Award resulting from the Participant ceasing to provide
employment or other services to the Company or any of its Subsidiaries (for any
reason whatsoever, whether or not is later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the




--------------------------------------------------------------------------------




terms of the Participant’s employment agreement, if any). In consideration of
the grant of this Award to which the Participant is otherwise not entitled, the
Participant irrevocably agrees other than in the event of Company’s breach of
this Agreement, to (i) not institute any claim against the Company or any of its
Subsidiaries in connection with this Agreement, (ii) waive the ability, if any,
to bring any such claim and (iii) release the Company and its Subsidiaries from
any such claim. If, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, the
Participant shall be deemed irrevocably to have agreed not to pursue such claim
and agrees to execute any and all documents necessary to request dismissal or
withdrawal of such claim.
(j)    Unless otherwise provided in the Plan or by the Company in its
discretion, this Award and the benefits evidenced by this Agreement do not
create any entitlement to have this Award or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out, or substituted
for, in connection with any corporate transaction affecting the Shares; and
(k)    The following provisions apply only if the Participant is providing
services outside the United States:
(i)    this Award and the Shares subject to this Award are not part of normal or
expected compensation or salary for any purpose; and
(ii)    the Participant acknowledges and agrees that neither the Company nor any
Subsidiary shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of this Award or any amounts due to the Participant with respect to the
settlement of this Award or any subsequent sale of any Shares acquired pursuant
to this Award.
9.    Tax Consequences; No Advice Regarding Grant. The issuance of Vested Shares
released from the forfeiture restrictions will have tax consequences for a
Participant who is subject to U.S. federal taxation under the Code. The Award,
the issuance of Restricted Shares and/or the issuance of Vested Shares released
from the forfeiture restrictions may also have tax consequences for Participants
who are subject to taxation in other jurisdictions.
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding participation in the Plan or the
acquisition or sale of the Shares subject to this Award.
THE PARTICIPANT IS HEREBY ADVISED TO CONSULT WITH HIS OR HER OWN PERSONAL TAX,
LEGAL AND FINANCIAL ADVISERS REGARDING HIS OR HER PARTICIPATION IN THE PLAN AND
ANY TAX OR OTHER CONSEQUENCES ASSOCIATED WITH THIS AWARD.
10.    Tax Withholding. To the extent that the Participant is subject to
withholding of federal, state, or local income taxes and/or other taxes or
social insurance contributions imposed by the country of residence or
citizenship of the Participant or the country or residence of the Company or its
Subsidiary which has the legal relationship of employer and employee with the
Participant or is obligated to the Company or any of its Subsidiaries under the
Company’s tax equalization or hypothetical tax policies or specific agreements
relating thereto (the “Employee Taxes”), the Participant shall, at such time as
the value of any Shares or other amounts received




--------------------------------------------------------------------------------




pursuant to this Award first becomes includable in the gross income of the
Participant for such Employee Taxes or the time that a withholding obligation
arises for the Company or any of its Subsidiaries with respect to this Award, as
applicable, pay to the Company or its designee, or make arrangements
satisfactory to the Committee or its designee regarding payment of, any and all
such Employee Taxes required to be withheld with respect to such income and, if
applicable, any amounts owed to the Company or its Subsidiaries under its tax
equalization or hypothetical tax policies or specific agreements relating
thereto.
Regardless of any action the Company or any of its Subsidiaries take with
respect to the Employee Taxes, the Participant acknowledges that the ultimate
liability for all Employee Taxes is and remains the Participant’s responsibility
and may exceed the amount actually withheld by the Company and a Subsidiary. The
Participant further acknowledges that the Company and its Subsidiaries (i) make
no representations or undertakings regarding the treatment of any Employee Taxes
in connection with any aspect of this Award, including, but not limited to, the
grant or vesting of the Restricted Shares, the release of the restrictions to
which the Restricted Shares are subject, any waiver of the forfeiture provisions
applicable to the Restricted Shares, the subsequent sale of any Shares acquired
pursuant to this Award, and the receipt of any dividends; and (ii) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of this Award to reduce or eliminate the Participant’s liability for Employee
Taxes or achieve any particular tax result.
Subject in each case to approval by the Committee or its designee and Section 6
hereof as well as compliance with all applicable law, the Participant may elect
to have any withholding obligation of the Company or any Subsidiary satisfied,
in whole or in part, by (i) selling to the Trust a number of Shares that would
otherwise be released from the restrictions on a Vesting Date, such number of
Shares having an aggregate Fair Market Value (as of the date the Shares are
sold) equal to the statutory prescribed amount of the withholding due or other
applicable withholding amount as determined by the Company, (ii) authorizing the
Company’s designee to sell a number of Shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
statutory prescribed amount of the withholding due or other applicable
withholding amount as determined by the Company, and/or (iii) paying to the
Company or a Subsidiary the amount of Employee Taxes in cash, check or other
cash equivalent. In the absence of any election by the Participant, any
withholding obligation for Employee Taxes shall be satisfied pursuant to clause
(i) of the immediately preceding sentence.
The Company may refuse to release the Restricted Shares from the forfeiture
restrictions if the Participant fails to comply with the obligations in
connection with Employee Taxes.
11.    Return of Proceeds. If (i) the Participant engages in an activity that
competes with the business of the Company or any of its Subsidiaries within one
(1) year after (A) the Participant’s voluntarily resignation or Retirement from
his or her position as an Employee, or (B) his or her status as an Employee was
terminated by the Company or a Subsidiary for Cause (as defined in Section 5(d)
hereof) (either event constituting a “Termination” for purposes of this Section
11), and (ii) Restricted Shares held by the Participant had vested within one
(1) year of the date of Termination; then the Participant shall remit to the
Company, or its designee, within five (5) business days of receipt of written
demand therefor, an amount in good funds equal to the Fair Market Value of such
Shares computed as of the Vesting Date of such Shares.






--------------------------------------------------------------------------------




12.    Compliance with Law. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon lapse of the
forfeiture restrictions applicable to the Restricted Shares prior to (i) the
completion of any registration or qualification of the Shares under any local,
state, federal or foreign securities or exchange control law or under rulings or
regulations of the U.S. Securities and Exchange Commission (“SEC”) or of any
other governmental regulatory body, or (ii) obtaining any approval or other
clearance from any local, state, federal or foreign governmental agency, which
registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the Shares with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares. Further, the
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Agreement without the Participant’s consent to the extent that the
Company deems it to be necessary or advisable to comply with securities or other
laws applicable to issuance of Shares pursuant to this Agreement.
13.    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Award materials by and among, as applicable, the Participant’s employer, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.
The Participant understands that the Company and the Participant’s employer may
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Awards or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
The Participant understands that Data will be transferred to Merrill Lynch and
Computershare or such other stock plan service providers as may be selected by
the Company in the future, which are assisting the Company with the
implementation, administration and management of the Plan. In addition, Data may
be transferred to the trustee of the Trust established in connection with the
Plan. The Participant understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. If the Participant resides outside the United States, the
Participant understands that the Participant may request a list with the names
and addresses of any potential recipients of Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the Company, Merrill Lynch, Computershare and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. If the Participant resides outside the United States, the Participant
understands that the Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or




--------------------------------------------------------------------------------




withdraw the consents herein, in any case without cost, by contacting in writing
the Participant’s local human resources representative. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent, or if the Participant
later seeks to revoke his or her consent, his or her employment status or
service and career with the Company and its Subsidiaries will not be adversely
affected; the only adverse consequence of refusing or withdrawing the
Participant’s consent is that the Company would not be able to grant the
Participant Restricted Shares or other equity awards or administer or maintain
such awards. Therefore, the Participant understands that refusing or withdrawing
his or her consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that he or she may
contact his or her local human resources representative.
14.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
15.    Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will take precedence.
16.    Notices. Notices delivered under this Agreement shall be delivered to the
Company at its principal office (Attention: General Counsel and Secretary), and
to the Participant at such address as the Participant shall designate in writing
to the Company.
17.    Binding Effect and Interpretation. This Agreement shall be binding upon
and inure to the benefit of any successors to the Company or to the Participant.
In the event of conflict between this Agreement and the Plan, the terms of the
Plan shall control. All undefined capitalized terms used herein shall have the
meaning assigned to them in the Plan. The Board or the Committee shall have the
authority to construe the terms of this Agreement, and such determinations shall
be final and binding on the Participant and the Company and its Subsidiaries.
The Participant may obtain a copy of the Plan on the Merrill Lynch Benefits
Online® website or by contacting the Corporate Compensation Department in
Houston.
18.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
19.    Governing Law. This Agreement and all actions hereunder shall be governed
by and construed in accordance with the laws of England and Wales, without
regard to conflict of laws principles thereof.
20.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other Participant.
21.    Appendix. Notwithstanding any provisions in this Agreement, this Award
shall be subject to any special terms and conditions set forth in any Appendix
to this Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in the




--------------------------------------------------------------------------------




Appendix, the special terms and conditions for such country will apply to the
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with the laws
of the country where the Participant resides or facilitate the administration of
the Plan. The Appendix constitutes part of this Agreement.
22.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on participation in the Plan, on this Award and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with the laws of the country where the
Participant resides or facilitate the administration of the Plan, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


